DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2022 has been entered.
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 36-38, 41-44 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Xie et al. (US 20200395300 A1; Xie).
Regarding claim 1, Xie discloses a semiconductor device package, comprising: a first redistribution layer (RDL)  (Fig. 1, 102; ¶22) including a top surface; a second RDL  (Fig. 1, 110; ¶22) including a top surface, a bottom surface opposite to the top surface, a conductive wiring  (Fig. 1, 117-119; ¶23) and a metal layer (Fig. 1, 122; ¶23), wherein the conductive wiring is closer to the top surface than the bottom surface is, and the metal layer is closer to the bottom surface than the top surface is; a first semiconductor component  (Fig. 1, 114-1; ¶23) disposed over the top surface of the first RDL and over the top surface of the second RDL; and a second semiconductor component  (Fig. 1, 114-2; ¶23) disposed over the top surface of the first RDL and over the top surface of the second RDL, and electrically connected to the first semiconductor component through the conductive wiring of the second RDL  (Fig. 1, 118; ¶23), wherein the top surface of the second RDL is lower than the top surface of the first RDL, and wherein the first RDL further includes a first inner via (Fig. 1, 116; ¶29) tapering toward the bottom surface of the first RDL.
Regarding claim 36, Xie discloses the semiconductor device package of claim 1, wherein in a cross-sectional view, a lateral surface of the metal layer (Fig. 1, 122; ¶23-25 conductive planes disclosed as metal) is substantially aligned with a lateral surface of the second RDL.  (Fig. 1, 110; ¶22)
Applicant discloses the term substantially is synonymous with approximately. 
Regarding claim 37, Xie discloses semiconductor device package of claim 36, wherein the metal layer (Fig. 1, 122; ¶23) is configured for heat dissipation (metal conducts heat).  
Regarding claim 38, Xie discloses semiconductor device package of claim 37, wherein in the cross-sectional view, the metal layer (Fig. 1, 122; ¶23) is spaced apart from the conductive wiring (Fig. 1, 117-119; ¶23).  
Regarding claim 41, Xie discloses semiconductor device package of claim 1, wherein a width of the second RDL (Fig. 1, 110; ¶22) is less than a width of the first RDL  (Fig. 1, 102; ¶22), the second RDL further includes a second inner via  (Fig. 1, 117 of 110a; ¶23) tapering toward the bottom surface of the second RDL.  
Regarding claim 42, Xie discloses semiconductor device package of claim 41, further comprising a pillar   (Fig. 1, 115; ¶27) disposed over the top surface of the second RDL (Fig. 1, 110; ¶22) and a solder (Fig. 1, 108-1; ¶27) material disposed on the pillar; wherein in a cross-sectional view, the pillar is electrically connected to the conductive wiring through the second inner via (Fig. 1, 117 of 110b; ¶23) , and the pillar extends beyond a level of the top surface of the first RDL.  
Regarding claim 43, Xie discloses semiconductor device package of claim 42, wherein a thickness of the solder material (Fig. 1, 108-1; ¶27)  is less than a thickness of the pillar (Fig. 1, 115; ¶27).  
Regarding claim 44, Xie discloses semiconductor device package of claim 42, wherein the pillar (Fig. 1, 115; ¶27) includes an upper portion above the level of the top surface of the first RDL  (Fig. 1, 102; ¶22) and a lower portion under the level of the top surface of the first RDL, and a thickness of the upper portion is greater than a thickness of the lower portion.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 54, 46 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Sir et al. (US 20200328151 A1; Sir).
Regarding claim 20, Sir discloses  A semiconductor device package, comprising: a first RDL (Fig. 1H, 110; ¶33) comprising a low-density circuit layer; a second RDL comprising a high-density circuit layer (Fig. 1DH, sEMIB 120; ¶33) and a metal supporting element (Fig. 1H, 112; ¶42)supporting the high-density circuit layer and spaced apart from the high-density circuit layer (Fig. 1H, by die attach film 116; ¶21); a first semiconductor component  (Fig. 1H, 150; ¶34) and a second semiconductor component  (Fig. 1H, 160; ¶34) disposed over the first RDL and the second RDL; and  an encapsulation layer (Fig. 1H, 132; ¶28) covering a bottom surface of the first semiconductor component and a bottom surface of the second semiconductor component (by extending beyond the bottom surface of both components), and  contacting a lateral surface of the metal supporting element, wherein the second RDL further includes an inner via  (Fig. 1CH, 128; ¶24,34) electrically connected to the high-density circuit layer, and the inner via tapers toward a bottom surface of the second RDL
Regarding claim 45, Sir discloses the semiconductor device package of claim 20, wherein a thickness of the metal supporting element (Fig. 1, 122; ¶23) is less than a thickness of the low-density circuit layer (Fig. 1, top most layer of 116; ¶29) of the first RDL (Fig. 1, 102; ¶22).  
Regarding claim 46, Sir discloses the semiconductor device package of claim 20, further comprising a boding pad (Fig. 1, 133; ¶22) disposed on the second RDL (Fig. 1, 110; ¶22) and protruding beyond a top surface of the second RDL, wherein a thickness (any thickness between a top surface and bottom surface ) of the metal supporting element (Fig. 1, 122; ¶23) is less than a thickness of the boding pad.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 47 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sir et al. (US 20200328151 A1; Sir).
Regarding claim 47, Sir discloses the semiconductor device package of claim 20, further comprising a boding pad (Fig. 1, 133; ¶22) disposed on the second RDL (Fig. 1, 110; ¶22) and protruding beyond a top surface of the second RDL, wherein the boding pad and the inner via (Fig. 1, 117 of 110b; ¶23) are formed integrally, but is silent on and a central vertical axis of the boding pad is misaligned with a central vertical axis of the inner via.  
However, the applicant has not presented persuasive evidence that the claimed bonding pad alignment are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed dimensions).  Also, the applicant has not shown that the claimed dimensions produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Therefore, before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art that shifting  the position of the conductive pads would involve only routine skill in the art for aligning chips. 
Regarding claim 48, Sir discloses the semiconductor device package of claim 20, further comprising a bonding pad (Fig. 1, 133; ¶22) disposed on the second RDL (Fig. 1, 110; ¶22) and protruding beyond a top surface of the second RDL, wherein a thickness (any thickness between a top surface and bottom surface ) of the metal supporting element  (Fig. 1, 122; ¶23) is less than a thickness of the boding pad, a thickness of the metal supporting element is less than a thickness of the low-density circuit layer (Fig. 1, top most layer of 116; ¶29) of the first RDL (Fig. 1, 102; ¶22), wherein the boding pad and the inner via (Fig. 1, 117 of 110b; ¶23) are formed integrally, but is silent on and a central vertical axis of the boding pad is misaligned with a central vertical axis of the inner via.  
However, the applicant has not presented persuasive evidence that the claimed bonding pad alignment are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed dimensions).  Also, the applicant has not shown that the claimed dimensions produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Therefore, before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art that shifting  the position of the conductive pads would involve only routine skill in the art for aligning chips. 
Allowable Subject Matter
Claims 49-53 allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
The art discloses forming vias and interconnects having rounded side surfaces. However the art appears to be silent on an RDL recess  wherein in a cross-sectional view, both the first inner side surface and the second inner side surface include curved surfaces.
Regarding claim 49, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein in a cross-sectional view, both the first inner side surface and the second inner side surface include curved surfaces”, as recited in Claim 49, with the remaining features.
Claims 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Clam 40 is objected to due to its dependence on claim 39.
The most relevant prior art (US 20170243803 A1) discloses an RDL with a recess. The recess having a wire bonded chip over a metallic heat conductive material surrounded by encapsulant. The art is silent on a second RDL over a metallic layer where an encapsulant is contacting the lateral surface of the metal layer. The art discloses an encapsulant contacting a top surface of an analogous metallic layer.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Regarding claim 39, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " further comprising an encapsulant  contacting the lateral surface of the metal layer.  
”, as recited in Claim 39, with the remaining features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816